DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4, 5, and 12 are objected to because of the following informalities: 
Regarding claim 4, it should end with a period.
Regarding claim 5, the recitation of “thermal adsorption” should instead read --thermal desorption--. 
Regarding claims 4 and 5, the recitations of “absorbent material” should instead read --adsorbent material-- for consistency, and as the technically correct term.
Regarding claim 12, the recitation of “Parkinsonisms” should instead read --Parkinsonism--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the phrase “commercially available” is a relative term which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Different devices are commercially available at different times, and no detail is provided as to the specific time-period of commercial availability. Therefore, the contemplated scope of samplers is unclear. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-13 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
resolving a fingerprint pattern from the analysis result; and determining a patient status related to a neurodegenerative disease for the patient based on the fingerprint pattern
The resolving and determining steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of the analysis result, they would be able to identify characteristic elements and then compare them with a signature. There is nothing to suggest an undue level of complexity in the resolving and determining. Therefore, a person would be able to perform the calculations mentally or with pen and paper.
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a computer system), and
add insignificant extra-solution activity (the pre-solution activity of: collecting a breath sample into a sterile sampling vessel and analyzing the sample using gas phase analysis methodology).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and nothing is done with the determined patient status so as to realize a diagnostic benefit. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the pre-solution activity (or the structure used for such activity) (e.g. types of sterile sampling vessels and how they are used (claims 2-5), types of gas phase analysis (claim 6), etc.), and
describe field-of-use context (e.g. types of fingerprint patterns (claims 7-10), types of states and diseases (claims 11-13), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0245434 (“Haick”) and US Patent Application Publication 2017/0138962 (“Southern”).
Regarding claim 1, Haick teaches [a] method comprising: collecting a breath sample from a patient in a … sampling vessel (¶ 0081, sorbent tube); analyzing the breath sample using at least one gas phase analysis methodology to generate an analysis result (¶ 0099, GC-MS); and using a computer system (¶ 0074, processing unit): resolving a fingerprint pattern from the analysis result (¶ 0074, obtaining a signature); and determining a patient status related to a neurodegenerative disease for the patient based on the fingerprint pattern (¶ 0077, identifying Parkinson’s disease).
Haick does not appear to explicitly teach the sampling vessel being a sterile sampling vessel.
Southern teaches collecting a sample in a sterile container (¶ 0103).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sampling vessel of Haick sterile, as in Southern, for the purpose of reducing the chance of sample contamination.
Regarding claim 3, Haick-Southern teaches all the features with respect to claim 1, as outlined above. Haick-Southern further teaches wherein the sterile sampling vessel is a commercially available breath sampler (Haick: ¶ 0081, sorbent tubes are commercially available breath samplers).
Regarding claims 4 and 5, Haick-Southern teaches all the features with respect to claim 1, as outlined above. Haick-Southern further teaches wherein the sterile sampling vessel includes an [adsorbent] 
Regarding claim 6, Haick-Southern teaches all the features with respect to claim 1, as outlined above. Haick-Southern further teaches wherein the at least one gas phase analysis methodology is selected from the group consisting of gas chromatography, mass spectrometry, and gas chromatography-mass spectrometry (Haick: ¶ 0099, GC-MS).
Regarding claims 7 and 8, Haick-Southern teaches all the features with respect to claim 1, as outlined above. Haick-Southern further teaches wherein the fingerprint pattern is a chromatographic pattern specific to a particular neurodegenerative disease, wherein the fingerprint pattern is a spectrographic pattern specific to a particular neurodegenerative disease (Haick: ¶¶s 0074, 0077 - a signature specific to Parkinson’s disease).
Regarding claims 9 and 10, Haick-Southern teaches all the features with respect to claim 1, as outlined above. Haick-Southern further teaches wherein the fingerprint pattern contains at least one marker compound, wherein the marker compound is a compound specific to a particular neurodegenerative disease (Haick: ¶¶s 0017, 0035, 0074, etc., biomarkers indicative of Parkinson’s disease).
Regarding claims 11-13, Haick-Southern teaches all the features with respect to claim 1, as outlined above. Haick-Southern further teaches wherein the patient status is selected from the group consisting of inflammatory status, disease state, disease severity, disease progression, therapy efficacy, and changes in patient status over time, wherein the neurodegenerative disease is selected from the group consisting of Alzheimer's disease, Parkinsonisms, Parkinson's disease, Huntington's disease, Batten disease, frontotemporal dementia, and motor neuron disease (Haick: ¶ 0076, diagnosing, monitoring, prognosing, or staging Parkinson’s disease, ¶ 0077, identifying a subject as having Parkinson’s disease), wherein the motor neuron disease is selected from the group consisting of amyotrophic lateral sclerosis, primary lateral sclerosis, progressive muscular atrophy, progressive bulbar palsy, pseudobulbar palsy, and monomelic amyotrophy (motor neuron disease need not be selected in claim 11).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haick-Southern in view of US Patent Application Publication 2015/0335267 (“Cormier”).
Regarding claim 2, Haick-Southern teaches all the features with respect to claim 1, as outlined above. Haick-Southern does not appear to explicitly teach wherein the sterile sampling vessel contains a carbon dioxide sensor.
Cormier teaches discriminating between alveolar and non-alveolar portions of an exhaled breath using a capnometer, which is a carbon dioxide sensor (¶ 0023, Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a carbon dioxide sensor with the sorbent tubes of Haick, as in Cormier, for the purpose of ensuring that only alveolar breath portions were sampled (Cormier: Fig. 1, ¶¶s 0023 and 0024 - directing alveolar gas into the sample tubes. Also see ¶ 0004, detecting VOCs which originate in alveolar breath, ¶ 0024, ensuring accuracy and robust normalization).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ANDREY SHOSTAK/Examiner, Art Unit 3791